NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1358-18T4

KARALYN ROSENBLUM,

         Plaintiff-Respondent,

v.

MARK ROSENBLUM,

         Defendant-Appellant.


                   Submitted May 12, 2020 - Decided July 13, 2020

                   Before Judges Accurso and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0824-17.

                   Siragusa Law Firm, LLC, attorneys for appellant
                   (Lynette Siragusa, of counsel and on the briefs).

                   Respondent has not filed a brief.

PER CURIAM

         Defendant Mark Rosenblum appeals from a final judgment of divorce,

contending the provisions of the judgment permitting his ex-wife, plaintiff
Karalyn Rosenblum, to retain her 403(b) retirement account, denying him

alimony and awarding plaintiff $142,769 in attorney's fees "were so manifestly

unsupported by the relevant and credible evidence presented during trial that

they must be modified." Plaintiff, through counsel, has advised us of her

position that there was no error, and that she would not participate in the

appeal, being content to rely on the trial record. Having reviewed that record,

we find defendant's arguments to be entirely without merit, requiring no

extended discussion here. See R. 2:11-3(e)(1)(E). Accordingly, we affirm,

substantially for the reasons expressed in Judge McDonald's thorough and

thoughtful opinion from the bench on October 15, 2018.

        The relevant facts are set out at length in Judge McDonald's opinion and

there is no need to recount them here. We note only that the parties are both

college educated, married in their thirties when both were established in

careers and have no children. Their marriage lasted eight years and eleven

months. Besides seeking open duration alimony, defendant also asserted a

$10,000,000 Tevis1 claim arising out of a domestic violence incident that

ultimately ended in the parties' agreeing to civil restraints — running both

ways. Defendant dismissed his Tevis claim shortly before a scheduled


1
    Tevis v. Tevis, 79 N.J. 422 (1979).
                                                                         A-1358-18T4
                                          2
independent medical exam, but not before plaintiff was forced to hire personal

injury counsel and an expert to defend the claim.

      The issues for trial centered on defendant's alimony claim, distribution

of their retirement accounts and counsel fees. Plaintiff, who had been living

with her parents during the divorce, also had several smaller claims related to

defendant's failure to maintain the marital home where he continued to live,

pay his share of its carrying costs and comply with court orders requiring its

sale. Defendant abandoned his claim that the parties owed $50,000 to his

parents after plaintiff issued subpoenas compelling their appearance at trial.

      One of the parties' rare points of agreement in the case was that

defendant had a long-standing gambling problem. Plaintiff maintained she

only learned of it, however, a year into the marriage when defendant was

forced to confess he owed $30,000 to his bookie. Defendant claimed he'd told

her about his addiction long before they married. Defendant restarted his

attendance at Gamblers Anonymous meetings, and plaintiff got very involved

in a related program for the families of gamblers. There was no dispute that as

a result of advice they received in these programs, plaintiff became the one

primarily responsible for the parties' finances. Plaintiff's role in that regard

was central to two important disputes at trial, defendant's failure to file a


                                                                           A-1358-18T4
                                         3
meaningful case information statement, he claimed because he had had no

knowledge of the parties' finances and, more important, the losses in

defendant's retirement account.

      In her opening, plaintiff's counsel acknowledged plaintiff's central role

in controlling the couple's money in an effort to protect their assets, but

contended those efforts were insufficient to preserve defendant's 401(k), which

he dissipated by engaging in risky options trading. Counsel catalogued what

she characterized as defendant's many bad faith actions "which have prolonged

this case unnecessarily, . . . caused the expenditure of literally $150,000 in

counsel and expert fees for [plaintiff] and which continue to . . . prevent the

reasonable resolution of the issues in this case." Chief among counsel's

complaints was defendant's pursuit of "open-durational alimony on an eight-

year marriage," when he was capable of maintaining himself at the standard of

the marriage and was "in a relationship that is tantamount to marriage" with

another woman "and, in fact, engaged in a religious ceremony" with her,

commemorated on the internet wedding site, "The Knot."

      Defendant's counsel countered that plaintiff was using her and her

family's "financial might to whittle this man down to nothing." While

conceding defendant out-earned plaintiff in the early years of their marriage,


                                                                          A-1358-18T4
                                         4
counsel contended it was not true when they separated. Defense counsel

argued defendant needed alimony because of his inability to become

reemployed in the financial sector after he was fired for going to the FBI with

information that his employer was violating insider-trading laws.

      As to plaintiff's claims that defendant dissipated his retirement account,

defendant's counsel contended it was "much to do about nothing." Defense

counsel argued in his opening that defendant "didn't intentionally throw away

the money," or take "it to Las Vegas and gamble[] it away at the craps table."

Instead, counsel argued defendant "actively traded with full working

knowledge of [plaintiff]." Counsel contended defendant "was trying to make

investments and you will hear testimony that he thought he was investing it

properly or wisely and the investments just didn't make money. They lost

money. That's what happens with investing."

      But that was not the testimony the court heard. Instead, defendant

denied that he was responsible for the trading losses in that account. He

testified that plaintiff and her father traded in his 401(k), although providing

no proof of that, and swore he had "never traded [options] in [his] life."

Defendant also denied having married his girlfriend, although he identified

several photographs in evidence of himself, his girlfriend and her family at a


                                                                          A-1358-18T4
                                        5
formal function attended by over fifty guests, including one posted with a

caption congratulating them on their "great wedding." Defendant

acknowledged that he and his girlfriend had participated in a religious

ceremony on that occasion, which was presided over by a cleric, but claimed

he didn't understand Arabic and thus didn't "know what was said." He denied

"sign[ing] anything."

      After seven days of trial, in which the parties, plaintiff's father and her

employability expert all testified, and the court admitted hundreds of pages of

exhibits, the trial court placed a meticulously detailed decision on the record

addressing each claim of both parties. The court took particular care in

explaining its credibility findings, noting those findings strongly influenced its

decision on several substantive claims. While finding plaintiff and her father

provided clear and credible testimony, the court found defendant "told one lie

after another, . . . [s]ome . . . so blatant that it was clear [defendant was]

making it up right as [he was] testifying." Critically, the court concluded

defendant "shifted [his] positions on the important issues in this case at each

and every turn."

      Specifically, the court detailed six instances in which it found

defendant's testimony demonstrably, and deliberately, false, including his


                                                                             A-1358-18T4
                                          6
testimony about his gambling during the course of the marriage and the trading

losses in his 401(k). Regarding the 401(k), the court addressed defendant

directly, saying

            [y]ou sat there while your lawyer . . . gave an opening
            statement after consulting with you where you said
            that it was your strategy, you did the trading, and it
            shouldn't be held against you because it was a good
            strategy but it was unfortunate you lost the money.
            You sat there while he said that. You went a couple
            days later and took the stand, swore to tell me the
            truth, and now you claimed that . . . your wife and her
            father traded in that account. There was absolutely no
            proof of that and it was very credible proof that you
            did it.

      The court noted that account went from more than $200,000 to less than

$500 in less than two-and-one-half years, and that the percentage of traded

options grew from 9.3 to 92.9 over the same period. It referenced a monthly

statement for the same account, in evidence, consisting of over one hundred

pages, twenty pages of account positions on a day-to-day basis, and another

eighty pages of account activities, reflecting $570,000 traded in one month.

The court noted that "[n]obody else is listed on the account," and, that

although defendant "testified [he] had no knowledge of options," he worked in

the financial services industry and previously held a Series 7 general securities

representative license and a Series 63 uniform securities agent license.


                                                                           A-1358-18T4
                                        7
      As for defendant's testimony regarding whether he had married his

girlfriend in a religious ceremony, the court found that while it could not make

a finding that defendant had actually married, "the bridal pictures and the rings

and the announcements, the religious ceremony," led it to conclude defendant

may well have "remarried" in some fashion prior to his divorce from plaintiff.

      Underscoring the mutual duty divorcing spouses have "to deal fairly

with each other," see Tannen vs. Tannen, 416 N.J. Super. 248, 262 (App. Div.

2010), aff’d, 208 N.J. 409 (2011), the court found defendant had breached that

duty by acting "with utter contempt and complete disdain for his obligations as

a litigant." The court noted that while "[i]t is the very rare case when the need

for a trial is caused by one party alone, . . . [t]his is such a case." The court

pointedly found that plaintiff "was forced to endure the trial solely because of

the bad faith of . . . defendant" in taking "outrageous, unconscionable"

positions "devoid of legal and factual support," including his "specious" Tevis

claim, his "demand for open-durational alimony on a nine-year marriage," his

"fictitious claim of $50,000 in debt to [his] parents, and his claim that plaintiff

and her father "gambled away [his] $200,000 IRA."

      There is no doubt that Judge McDonald resorted to very strong language

in condemning defendant's bad faith conduct in the litigation. But having now


                                                                            A-1358-18T4
                                         8
reviewed the entire record ourselves, we reject defendant's claim that the judge

"allowed his negative personal opinion" of defendant "cloud his judgment."

That the judge found defendant an unreliable witness who repeatedly offered

testimony the judge found not credible does not equate to bias. See Strahan v.

Strahan, 402 N.J. Super. 298, 318 (App. Div. 2008) (noting "[b]ias cannot be

inferred from adverse rulings against a party"). To the contrary, our review

convinces us the trial judge's findings have ample support in the credible

evidence in the trial record, and are thus binding on appeal. See Cesare v.

Cesare, 154 N.J. 394, 411-12 (1998) (citing Rova Farms Resort, Inc. v. Inv'rs

Ins. Co. of Am., 65 N.J. 474, 484 (1974)).

      The court simply applied well-settled law to the facts as it found them.

We are satisfied that in dividing the parties' marital assets, the court properly

exercised its broad authority to make "the most equitable allocation between

the parties after analysis of the statutory factors set forth N.J.S.A. 2A:34 -

23.1." Genovese v. Genovese, 392 N.J. Super. 215, 225-26 (App. Div. 2007).

We, likewise, find no error in the court having denied defendant alimony on

the proofs presented at trial, see Reid v. Reid, 310 N.J. Super. 12, 22 (App.

Div. 1998), or in awarding plaintiff significant attorney's fees in accordance




                                                                           A-1358-18T4
                                         9
with Rule 5:3-5(c), see Eaton v. Grau, 368 N.J. Super. 215, 225 (App. Div.

2004).

      In short, we affirm, substantially for the reasons expressed in Judge

McDonald's detailed and comprehensive opinion delivered from the bench on

October 15, 2018.

      Affirmed.




                                                                        A-1358-18T4
                                      10